DETAILED ACTION
Applicant’s amendments to the claims, filed 3/22/2022, were received. Claims 25, 28, 30, 31, 32, 34, 35, 37, 38, 39, 40, and 41 were amended. Claims 54 and 55 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C (claims 28, 30, 39, 40, 41, and 42) in the reply filed on 9/21/2021 is acknowledged.  The traversal is on the grounds that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 29, 43, 44, 45, 46, 47, 48, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2021.

Claim Interpretation
	The term “distal” recited throughout the claims associated with the claimed limb(s) has been interpreted as “anatomically located far from a point of reference, such as an origin or a point of attachment” according to the meaning that would be given by the ordinary artisan in view of Applicant’s specification (see https://www.thefreedictionary.com/distal). See MPEP 2111.01.

	The term “proximal” recited throughout the claims associated with the claimed limb(s) has been interpreted as “nearer to a point of reference such as an origin, a point of attachment, or the midline of the body” according to the meaning that would be given by the ordinary artisan in view of Applicant’s specification (see https://www.thefreedictionary.com/proximal). See MPEP 2111.01.

Claim 50 has been interpreted as a dependent claim since claim 50 refers to claim 25 and the patent application fee determination record indicates only one independent claims (claim 25) at the time of filing on 9/21/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).


	



	Claim Rejections - 35 USC § 112
	The previous rejections under 35 USC 112(b) are withdrawn since claims 25, 28, 31, 32, 34, 35, 37, 38, 39, 40, and 41 were amended.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 41 recites “the first limb” in the last line. It is unclear whether this limitation is referring to “the first distal limb” previously recited in the claims, or a different limb. The limitation will be interpreted as “the first distal limb” for consistency and clarity.
A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).







Claim Rejections - 35 USC § 102
Claims 25, 26, 27, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keisuke (JP 2015202427, see English translation, already of record).
Regarding claim 25, Keisuke teaches an applicator for applying a coating agent, having 
a) a nozzle (311) for dispensing the coating agent in a specific jet direction J onto a component surface (W3) of the component (W) to be coated (para 0024; see for example Figs. 1 and 2), and 
b) a nozzle carrier (3) for positioning the nozzle (311) (para 0024; see for example Figs. 1 and 2), wherein 
b1) the nozzle carrier (3) is hollow over at least part of its length to convey the coating agent (para 0025-0026) see for example Figs. 1 and 2), 
b2) the nozzle carrier (3) has a plurality of limbs which are arranged one behind the other and are angled relative to one another (see for example Figs. 1 and 2), and
 b3) the nozzle (311) is arranged on the nozzle carrier (3) (para 0026; see for example Figs. 1 and 2), 
c) wherein a spacer (6) is mounted on the outside of the nozzle carrier (3) and spaced from the nozzle (311) by a distance d4 perpendicular to the jet direction J (for jet direction ‘J’ see for example Fig. 1), which spacer (6) projects from a limb at a distal end of the nozzle carrier (3) in the jet direction and, in coating operation, rests on the component surface (W3) of the component (W) to be coated, and thereby sets a predetermined application distance between the nozzle (311) and the component surface (W3) (para 0027-0030; see for example Figs. 1 and 2; see for example Fig. 2 below).




    PNG
    media_image1.png
    430
    772
    media_image1.png
    Greyscale










Fig. 2 of Keisuke shows a perspective view of Fig. 1 of the component surface to be coated that is across from nozzle (311) and facing nozzle (311). In this view in three-dimensional space, the jet direction J is “into the page”, and d4 represents the distance between nozzle (311) and spacer (6) in a direction perpendicular to the jet direction J.





Regarding claim 26, Keisuke further teaches that the applicator is adapted for applying a sealing agent to a motor vehicle body component (W) for sealing or bonding a flanged seam on the motor vehicle body component (W) (para 0024; see for example Fig. 1).
 
Regarding claim 27, the recitation “the component surface of the component to be coated has surface elevations which originate from adhesive exits at a flange seam or from welding points and have a specific unevenness height” does not impart patentability to the claims since an article, and properties thereof, worked upon by a structure being claimed does not impart patentability to the claims (se MPEP 2115). Further, the apparatus of Keisuke would be capable of applying a coating to the claimed component surface since there is no structural difference between the apparatus of Keisuke and the claimed invention, and Keisuke further teaches applying a coating to a component surface having surface elevations (para 0030). 
The limitation “the spacer adjusts the application distance such that the application distance is greater than the unevenness height of the surface elevations” in claim 27 recites an intended use of the claimed invention. As mentioned above, the apparatus of Keisuke would be capable of applying a coating to the claimed component surface since there is no structural difference between the apparatus of Keisuke and the claimed invention, and Keisuke further teaches that the spacer (6) is capable of adjusting the application distance such that the application distance is greater than the height of the surface elevations (para 0030). See MPEP 2114(I)).

	Regarding claim 50, Keisuke further teaches an application robot (1) with the applicator according to claim 25 (para 0024; see for example Fig. 1). 
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 26, 27, 31, 33, 34, 35, 36, 39, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record).
	Regarding claims 25 and 27, Rademacher teaches an applicator 8 (see for example Fig. 1) for applying a coating agent, having 
a) a nozzle 11 for dispensing the coating agent in a specific jet direction onto a component surface 5 of the component 2 to be coated (para 0048), and 
b) a nozzle carrier 10 for positioning the nozzle (para 0049), wherein 
b1) the nozzle carrier 10 is hollow over at least part of its length to convey the coating agent (para 0048), 
b2) the nozzle carrier 10 has a plurality of limbs 12, 13, 14, 15 which are arranged one behind the other and are angled relative to one another (para 0049; see for example Fig. 1), and 
b3) the nozzle 11 is arranged on the nozzle carrier 10 (see for example Fig. 1). 

Rademacher does not explicitly teach the claimed spacer.
However, Keisuke teaches a spacer (6) is mounted on the outside of the nozzle carrier (3) and spaced from the nozzle (311) by a distance d4 perpendicular to the jet direction J (for jet direction ‘J’ see for example Fig. 1), which spacer (6) projects from a limb at a distal end of the nozzle carrier (3) in the jet direction and, in coating operation, rests on the component surface (W3) of the component (W) to be coated, and thereby sets a predetermined application distance between the nozzle (311) and the component surface (W3), wherein the spacer (6) adjusts the application distance, for the benefit of maintaining the nozzle at a predetermined distance from the component (W) to be coated (para 0027-0030; see for example Figs. 1 and 2; see for example Fig. 2 above). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a spacer with the nozzle carrier 10 of Rademacher, as taught by Keisuke, for the benefit of maintaining the nozzle at a predetermined distance from the component to be coated.

The recitation “the component surface of the component to be coated has surface elevations which originate from adhesive exits at a flange seam or from welding points and have a specific unevenness height” in claim 27 does not impart patentability to the claims since an article, and properties thereof, worked upon by a structure being claimed does not impart patentability to the claims (se MPEP 2115). Further, the apparatus of the prior art combination of Rademacher and Keisuke would be capable of applying a coating to the claimed component surface since there is no structural difference between the apparatus of the prior art combination of Rademacher and Keisuke and the claimed invention, and Keisuke further teaches applying a coating to a component surface having surface elevations (Keisuke: para 0030).

The limitation “the spacer adjusts the application distance such that the application distance is greater than the unevenness height of the surface elevations” in claim 27 recites an intended use of the claimed invention. As mentioned above, the apparatus of the prior art combination of Rademacher and Keisuke would be capable of applying a coating to the claimed component surface since there is no structural difference between the apparatus of the prior art combination of Rademacher and Keisuke and the claimed invention, and Keisuke further teaches that the spacer (6) is capable of adjusting the application distance such that the application distance is greater than the height of the surface elevations (Keisuke: para 0030). See MPEP 2114(I).

Regarding claim 26, Rademacher teaches that the applicator 8 is adapted for applying a sealing agent to a motor vehicle body component for sealing or bonding a flanged seam on the motor vehicle body component (para 0046).

Regarding claim 31, Rademacher further teaches:
a) the nozzle carrier 10 is angled in such a way that it can project through a gap 1 between two adjacent, laterally overlapping motor vehicle body components 2, 3 from a front side to a rear side of the motor vehicle body components 2, 3 (para 0049; see for example Fig. 1), and 
b) a limb 15 at a proximal end of the nozzle carrier 10 is located on the front side of the motor vehicle body components 2, 3 during coating operation and is guided by an application robot located on the front side (para 0047; see for example Fig. 1), 
c) the limb 12 at the distal end of the nozzle carrier 10 with the nozzle 11 is located during coating operation on the rear side of the motor vehicle body components 2, 3 in order to apply the coating agent to the rear side of the motor vehicle body component 3, and 
d) a middle limb 14 of the nozzle carrier 10 projects through the gap 1 between the laterally overlapping motor vehicle body components 2, 3 from the front side to the rear side of the motor vehicle body components 2, 3 (para 0049; see for example Fig. 1). 

Regarding claims 33 and 34, Rademacher further teaches that the nozzle carrier 10 consists at least partially of a material with a shape memory, wherein the material with the shape memory is selected from a group consisting of nitinol and titanium flex (para 0034). 

Regarding claim 35, Rademacher further teaches the middle limb 14 of the nozzle carrier 10, which in coating operation projects through the gap 1 between the laterally overlapping motor vehicle body components 2, 3 from the front side to the rear side of the motor vehicle body components 2,3, consists of the material with the shape memory since Rademacher discloses “it is to be mentioned that the nozzle carrier may include a material which is elastic and/or has a shape memory” and the nozzle carrier 10 is composed of limbs including middle limb 14 (para 0034, 0049; see for example Fig. 1). 

Regarding claim 36, Rademacher further teaches that the nozzle carrier 10 consists at least partially of an elastic material (para 0034). 

Regarding claim 39, Rademacher further teaches:
a) the nozzle carrier 10 has a first limb 12 at the distal end of the nozzle carrier 10 which carries the nozzle 11 (para 0049; see for example Figs. 3 and 4), and 
b) the nozzle carrier 10 has a second limb 13 which adjoins the first limb 12 and is bent with respect to the first limb 12 at a specific kink angle, the kink angle between the first limb 12 and the second limb 13 being in the range 70º-110º (para 0054; see for example Figs. 3 and 4), and 
c) the nozzle carrier 10 has a third limb 14 which adjoins the second limb 13 and is bent with respect to the second limb 13 at a specific kink angle, the kink angle between the second limb 13 and the third limb 14 being in the range 90º -135º (para 0055; see for example Figs. 3 and 4) , and 
d) the nozzle carrier 10 has a proximal fourth limb 15 which adjoins the third limb 14 and is bent with respect to the third limb 14 at a specific kink angle, the kink angle between the third limb 14 and the fourth limb 15  lying in the range 90º-135º (para 0055; see for example Figs. 3 and 4), and 
e) all limbs of the nozzle carrier 10 lie in a common plane (para 0031). 

Regarding claim 50, Rademacher further teaches an application robot with an applicator according to claim 25 (para 0047). 

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record) as applied to claim 25 above, and in further view of Anderson (USP 9364850, already of record).
Regarding claims 28 and 30, Rademacher further teaches two distal limbs 12, 13 of the nozzle carrier 10 are angled relative to each other and include an angle, wherein the two distal limbs 12, 13 of the nozzle carrier 10 adjoin one another at the angle with a kink (para 0049; see for example Figs. 1, 3, and 4).

As mentioned above, Keisuke teaches the spacer recited in claim 25.
The previous art combination above does not explicitly teach that the spacer is arranged at the angle between the two distal limbs of the nozzle carrier and is connected to the two distal limbs, so that the spacer mechanically stabilizes the angle between the two distal limbs of the nozzle carrier, wherein the spacer is an angle piece.
However, Anderson teaches a stopper 10 (spacer) is arranged at an angle between supports 20, 22 (two distal limbs) of a frame 18 (carrier) and is connected to the supports 20, 22 (two distal limbs), so that stopper 10 (the spacer) mechanically stabilizes the angle between the supports 20, 22 (two distal limbs) of the frame 18 (carrier) via snap clamps, wherein the stopper 10 (spacer) is an angle piece, for the benefit of preventing the applicator from contacting an adjacent surface (col. 2, lines 56-67 through col. 3, lines 1-58; see for example Figs. 1-4 and 7; for motivation see col. 4, lines 17-48).Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer in the apparatus of the previous art combination above, as taught by Anderson, for the benefit of preventing the applicator from contacting an adjacent surface.

Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record) as applied to claims 25 and 31 above, and in further view of Wang (US 20210187541, already of record).
Regarding claim 32, Rademacher does not explicitly teach that the proximal limb 15 of the nozzle carrier is mechanically more stable than the distal limb 12 and the middle limb 14 of the nozzle carrier 10, and the proximal hollow limb 15 of the nozzle carrier 10 has a larger internal cross-section than the distal limb 12 and the middle limb 14 of the nozzle carrier 10.
However, Wang teaches a feeding section 121 (proximal hollow limb) of a nozzle carrier has a larger internal cross-section than sections 123, 122 (distal limbs, middle limb) of the nozzle carrier, for the benefit of reducing flow resistance of the sealant (para 0037-0041; see for example Fig. 1; for motivation see para 0041). It is inherent that the feeding section 121 (proximal hollow limb) is mechanically more stable than sections 123, 122 (distal limbs, middle limb) since all of the sections are composed of the same material and manufactured in the same manner (para 0047), and due to having a larger diameter than 123, 122 (distal limbs, middle limb) based on stiffness being directly proportional to cross-section according to the equation for calculating axial stiffness equation. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the proximal hollow limb 15 with a larger internal cross-section than the distal limb 12 and the middle limb 14 in the apparatus of Rademacher, as taught by Wang, for the benefit of achieving the desired flow of sealant.

The limitation “the proximal limb of the nozzle carrier has such a large external cross-section that it does not fit through the gap between the laterally overlapping motor vehicle body components” merely compares the cross-section of the proximal limb with the gap and is deemed definite based on MPEP 2173.05(b)(II). It is possible that the proximal hollow limb 15 of the apparatus of the prior art combination of Rademacher and Wang is adequately sized to not fit through certain gap sizes while allowing passage of limbs 12, 13, 14 since the prior art combination yields a proximal hollow limb 15 with a larger internal cross-section than limbs 12, 13, 14, thus meeting this limitation. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). The patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1949). 

Regarding claim 38, Rademacher further teaches that a middle limb 14 of the nozzle carrier 10, which in coating operation projects through a gap 1 between laterally overlapping motor vehicle body components 2,3 from a front side to a rear side of the motor vehicle body components 2,3 (para 0049; see for example Fig. 1).
Rademacher does not explicitly teach that a middle limb 14 has a wall thickness of at least 0.15 mm, an outer diameter of at most 1.75 mm, or an inside diameter not exceeding 1.5 mm. 
However, Wang teaches forming a transition section 122 (middle limb) with the claimed dimensions, for the benefit of achieving the desired flow of sealant (para 0043; see for example Fig. 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the middle limb 14 of Rademacher with the claimed dimensions, as taught by Wang, for the benefit of achieving the desired flow of sealant.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 37 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record) as applied to claim 25 above, and in further view of Koob (USP 4386717, already of record).
Regarding claims 37 and 54, as mentioned above, Rademacher teaches in a coating operation that the distal limb 12 of the nozzle carrier 10 projects through a gap 1 between laterally overlapping motor vehicle body components 2,3 from a front side to a rear side of the motor vehicle body components 2,3 (para 0049; see for example Fig. 1).
As mentioned above, Rademacher further teaches that the nozzle carrier 10 consists at least partially of an elastic material (para 0034).
As mentioned above, Rademacher further teaches the nozzle carrier 10 is hollow to convey the coating agent (para 0048).

Rademacher does not explicitly teach that the distal limb 12 of the nozzle carrier 10 is flexurally more rigid than a middle limb 14 of the nozzle carrier 10, or that distal limb 12 of the nozzle carrier 10 has a greater wall thickness than middle limb 14.
However, Koob teaches providing a dispensing hose with decreasing elasticity (i.e., more rigid) towards the ejection direction by increasing wall thickness, for the benefit of assuring that all of the material flows in the ejection direction (col. 1, lines 60-68 through col. 1, lines 2-5). The combined teachings of the Rademacher and Koob references would suggest modifying the limbs of Rademacher in procession to have the aforementioned properties in order to achieve the same advantage.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the limbs 12, 13 of the nozzle carrier 10 of Rademacher such that they have greater wall thickness than the middle limb 14 and be more rigid, as taught by Koob, for the benefit of assuring that that all of the material flow in the ejection direction.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record) as applied to claim 25 above, and in further view of Rademacher (US 20100075058, hereafter referred to as ‘Rademacher ‘058’, already of record).
Regarding claim 51, the previous art combination above does not explicitly teach the applicator is mounted on the application robot by means of an elastically flexible joint, the elastic joint permitting evasive movements of the applicator.
However, Rademacher ‘058 teaches an applicator 8 mounted via a carrier on an application robot by means of an elastically flexible joint, the elastic joint permitting evasive movements of the applicator 8 (para 0025, 0026, 0032). Rademacher ‘058 further teaches that the joint permits rotary-avoiding movement and translational-avoiding movement (para 0047), which corresponds evasive movements of the applicator parallel and transversely to the component surface. Rademacher ‘058 further teaches that the elastic joint is advantageous for compensating for every possible positioning error of the robot (para 0054). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an elastic joint with the apparatus of the previous art combination above, as taught by Rademacher ‘058, for the benefit of compensating for every possible positioning error of the robot

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 20110091657, already of record) in view of Keisuke (JP 2015202427, see English translation, already of record) and Rademacher ‘058 (already of record) as applied to claim 51 above, and in further view of Panissidi (USP 4229136, already of record).
Regarding claims 52 and 53, Rademacher ‘058 of the previous art combination above further teaches that the elastic joint generates a counterforce during an evasive movement of the applicator (para 0032).
The previous art combination above does not explicitly teach that the counterforce is substantially independent of the size of the evasive motion, and wherein the flexible joint comprises at least one pneumatic cylinder to which a constant differential pressure is applied.
However, Panissidi teaches a flexible joint comprising at least one pneumatic cylinder assembly 43 to which a constant differential pressure is applied, the counterforce dependent on weight of the tool and arm assembly and thus substantially independent of the size of the evasive motion, for the benefit of compensating for changes in the magnitude of the gravity forces caused by the angular movement of the arm (col. 4, lines 14-44; col. 4, lines 60-68 through col. 5, lines 1-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pneumatic cylinder to generate counterforce in the apparatus of the previous art combination above, as taught by Panissidi, for the benefit of compensating for changes in the magnitude of the gravity forces caused by the angular movement of the arm.
Although Panissidi does not specifically disclose a counterforce in the range 1N-15N, Panissidi mentions that the counterforce is based on the tool (col. 4, lines 14-44). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP §2144.05, II.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic joint to provide a counterforce in the range of 1-15 N in the apparatus of the previous art combination above, for the benefit of compensating for the weight of the nozzle carrier.


Double Patenting
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9505020 (already of record) in view of Keisuke (JP 2015202427, see English translation, already of record).
	Regarding claim 25, claim 1 of U.S. Patent No. 9505020 discloses an applicator for applying a sealant (applicator for applying a coating agent) to a flanged seam on a rear side of a motor vehicle body component, said applicator comprising: 
a nozzle opening, 
an elongated nozzle carrier extending from a front side of the component and positioning the nozzle opening (a nozzle carrier for positioning the nozzle) on the rear side of the component to be coated, 
wherein the elongated nozzle carrier has a distal first leg that carries the nozzle opening (the nozzle is arranged on the nozzle carrier), 
a second leg that adjoins the first leg and extends at a first angle relative to the first leg, a third leg that adjoins the second leg and extends at a second angle relative to the second leg, a fourth leg that adjoins the third leg and extends longitudinally in a direction at a third angle relative to the third leg (the nozzle carrier has a plurality of limbs which are arranged one behind the other and are angled relative to one another), and 
wherein the nozzle opening faces the rear side of the component in a direction substantially parallel with the direction of the fourth leg, and the distal first leg of the elongated nozzle carrier and the nozzle opening configured to project the sealant directly onto the rear side of the component from a non-contacting position relative to the component (a nozzle for dispensing the coating agent in a specific jet direction onto a component surface of the component to be coated).

	Claim 1 of U.S. Patent No. 9505020 does not explicitly recite that the nozzle carrier is hollow over at least part of its length to convey the coating agent.
	However, Keisuke teaches a nozzle carrier (3) with comparable structure to the nozzle carrier of Claim 1 of U.S. Patent No. 9505020 that is hollow over at least part of its length to convey the coating agent, for the benefit of matching the longitudinal direction of the discharge port (i.e., nozzle opening) and the normal direction at the outer edge of the outer panel without changing the position of the discharge port (para 0009; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle carrier of Claim 1 of U.S. Patent No. 9505020 to be hollow, as taught by Keisuke, for the benefit of conveying the coating agent such that the longitudinal direction of the nozzle opening and the normal direction at the outer edge of the outer panel can be matched without changing the position of the discharge port.

Claim 1 of U.S. Patent No. 9505020 does not explicitly teach the claimed spacer.
However, Keisuke further teaches wherein a spacer (6) is mounted on the outside of the nozzle carrier (3) and spaced from the nozzle (311) in a direction perpendicular to the jet direction, which spacer (6) projects from a limb at a distal end of the nozzle carrier (3)  in the jet direction and, in coating operation, rests on the component surface (W3) of the component (W) to be coated, and thereby sets a predetermined application distance between the nozzle (311) and the component surface (W3), wherein the spacer (6) adjusts the application distance, for the benefit of maintaining the nozzle at a predetermined distance from the component (W) to be coated (para 0027-0030; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a spacer with the nozzle carrier 10 of Rademacher, as taught by Keisuke, for the benefit of maintaining the nozzle at a predetermined distance from the component to be coated.


Allowable Subject Matter
Claims 40 and 42 (as being dependent on claim 40) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 25 and 40, wherein a spacer is mounted on the outside of the nozzle carrier and spaced from the nozzle in a direction perpendicular to the jet direction, which spacer projects from a first distal limb of the plurality of limbs in the jet direction and, in coating operation, rests on the component surface of the component to be coated, and thereby sets a predetermined application distance between the nozzle and the component surface, the spacer comprises two cylinders, which abut against each other with their shell surfaces and are fixed to the first distal limb and a penultimate distal limb of the plurality of limbs of the nozzle carrier.
	Support for the allowable subject matter can be found in Figs. 5 and 6 of Applicant’s Drawings and the description thereof.

Independent claim 55 is allowed. The invention of independent claim 55 is drawn to an applicator for applying a coating agent.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of claims 25 and 40, wherein a spacer is mounted on the outside of the nozzle carrier, which spacer projects from a first distal limb of the plurality of limbs in the jet direction and, in coating operation, rests on the component surface of the component to be coated, and thereby sets a predetermined application distance between the nozzle and the component surface, the spacer comprises two cylinders, which abut against each other with their shell surfaces and are fixed to the first distal limb and a penultimate distal limb of the plurality of limbs of the nozzle carrier.
	Support for the allowable subject matter can be found in Figs. 5 and 6 of Applicant’s Drawings and the description thereof.

Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
	Applicant argues on Pg. 10 of Remarks that Keisuke fails to teach the spacer (6) spaced from the nozzle (311) in a direction perpendicular to the jet direction J.
	In response, the Examiner respectfully disagrees. As mentioned above, Fig. 2 of Keisuke shows a perspective view of Fig. 1 of the jet direction J along a plane “into the page”, and d4 represents the distance between nozzle (311) and spacer (6) in a direction perpendicular to jet direction J.

	Applicant argues on Pgs. 11-12 of Remarks that Koob fails to show any limbs.
In response, as mentioned above, Koob teaches providing a dispensing hose with decreasing elasticity (i.e., more rigid) towards the ejection direction by increasing wall thickness to assure that all of the material flows in the ejection direction (col. 1, lines 60-68 through col. 1, lines 2-5). It is recognized that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the Examiner respectfully maintains that the combined teachings of the Rademacher and Koob references would suggest modifying the limbs of Rademacher in procession to have the aforementioned properties in order to achieve the same advantage; thus, it would have been obvious to the ordinary artisan to modify the limbs 12, 13 of the nozzle carrier 10 of Rademacher to have greater wall thickness than the middle limb 14 and be more rigid, as taught by Koob, for assuring that that all of the material flow in the ejection direction.


Conclusion
Applicant's amendment necessitated the new grounds of rejection (on claims 41 and 54) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717